Title: Abigail Adams to Mary Smith Cranch, 6 July 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          
            my Dear sister
            Philadelphia July 6th 1797
          
          I got through the 4 July with much more ease than I expected. it was a fine cool day, and my fatigue arose chiefly from being drest at an early hour, and receiving the very numerous Sets of company who were so polite as to pay their compliments to me in succession in my drawing Room after visiting the President below, and partaking of cake wine & punch with him. to my company were added the Ladies of foreign Ministers & Home Secretaries with a few others. the parade lasted from 12 till four oclock. Fenno has saved me further occasion of detailing the Events of the day. he has given them with accuracy. I inclose his account of it—
          You will see an intimation in his paper of some Mal practices by a senator. I inclose to you the Letter this day made publick. When shall we cease to have Judas’s? here is a diabolical plot disclosed. When the Message was sent to the senate with the original Letter mr Malcomb the Presidents Secretary met mr Blount comeing out, who stopd and askd him what message he had got, upon which mr Malcomb replied it was a secreet and confidential one. mr Blount did not return untill after the Letter was read which threw the whole senate into a consternation. upon his comeing in, the Letter was again read. he turnd very pale, said he did write a Letter at that time to a mr Cary, but desired a coppy of it, and untill the next day to make his defence. it was granted, but mr Blount has not since been seen. search was made after him yesterday and a vessel found which he had Charterd to go off in. Poor Pensilvanna keeps no Gallows, as Porcupine says. the senate will expell him, & it belongs to the House of Reps—to impeach, but they have not yet reported— it does not appear that his offerd Service was accepted by the British, tho it is a glorious kettle for the Jacobines to Swim in. how they rejoice. corruption, is corruption from what ever source it originates. this same Tenesse Senator was arrested for debt four different times on his return home last fall, and but for his Priviledge as senator which Screens him 20 days, he would have been lodged in Jail, which he no doubt richly deserves. he has a Brother in the House who lately took fire at the mention of French Faction & challenged mr Thatcher in concequence of it. this Buisness tho communicated last twesday to both Houses, is but just transpiring. the House have orderd all the papers to be publishd. I will send them as soon as they are publick—
          
          
          
          I thank you for your kind Letter of 27 June. I derive much pleasure from your account of the Garden and rose Bush. I wish I could enhale the one & taste the other, but I fear not. I past an hour or two with mrs wolcot last Evening the Lady of the Secretary of the Treasury. mr Wolcot seemd anxious at the Idea of the Presidents going so far from the Seat of Government at so critical a period. I know he will not leave here for any time if the Ministers think his presence necessary. we may truly say, we know not what a day will bring forth— from every side we are in Danger. we are in Perils by Land, and we are in Perils by sea; and in Perils from false Breathern. Dr Blair gave us an Exelent discourse a sunday or two ago. “Trust in the Lord, for in the Lord Jehovah is everlasting Strength.[”] if it was not for that trust and confidence, our Hearts would often fail us. I inclose with this a part of a Letter written a day or two since, one part of which I thought proper to cut of, and am too laizy to coppy the remainder—
          Congress expect to rise this week. I will write you again, as soon as I can determine what will be the result of our deliberations.
          My Love to all inquiring Friends present me respectfully to mrs welch and be assured I am my dear sister most affectionatly Your
          
            A Adams
          
        
        
          Let the Friends of my domesticks know that they are all well
        
      